                         Case:20-01947-jwb                 Doc #:393 Filed: 11/17/2020                 Page 1 of 1

Form STKCERT/STKCERTM (09/17)
                                                    United States Bankruptcy Court
                                                     Western District of Michigan
                                                         One Division Ave., N.
                                                               Room 200
                                                        Grand Rapids, MI 49503


 IN RE: Debtor (name used by the debtor in the last 8 years,
 including married, maiden, trade, and address):
                                                                                          Case Number 20−01947−jwb
           Barfly Ventures, LLC
           35 Oakes Street SW #400                                                        Chapter 11
           Grand Rapids, MI 49503
           Tax ID: 27−1798379                                                             Honorable James W. Boyd

                                                                  Debtor



                                 NOTICE STRIKING CERTIFICATE OF SERVICE

    In the above−noted case, the Clerk of the Bankruptcy Court has determined that pursuant to
Administrative Order No. 2014−4, the Certificate of Service filed 11/16/2020 , document no. 382 is deemed
defective and has been stricken.

    Reason: The dates reflected on the certificate of service and mailing matrix do not correspond.

    The Certificate of Service must be refiled with the Court to correct the defect within fourteen (14) days of
the date below. A Certificate of Service which is timely filed to correct the defect shall be considered filed as
of the date that it was originally filed with the court.




Dated: November 17, 2020


1 Aliases for Debtor Barfly Ventures, LLC : Note See Joint Administration Order (DN 60)
